COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:               ESP Resources, Inc. v. Madoff Energy Holdings, LLC

Appellate case number:             01-14-00374-CV

Trial court case number:           2013-51833

Trial court:                       295th District Court of Harris County

        Pursuant to Texas Rule of Appellate Procedure 42.1(a)(2)(C), the parties have
filed a joint motion, representing that they have agreed to settle the matter and requesting
that the Court abate this appeal to facilitate settlement. We grant the motion.
        Accordingly, we abate the appeal and remand the cause to permit proceedings in
the trial court to effectuate the parties’ agreement. See TEX. R. APP. P. 42.1(a)(2)(C). The
parties shall file a motion to reinstate and a motion to dismiss the appeal, or other
appropriate motion, no later than 30 days from the date of this order. If the parties’
settlement agreement is not finalized by that date, the parties shall file a report advising
the Court of the status of the settlement proceedings.
       The appeal is abated, treated as a closed case, and removed from this Court’s
active docket.
       It is so ORDERED.


Judge’s signature:   /s/ Jim Sharp
                      Acting individually       Acting for the Court

Date: September 23, 2014